DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-26 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show visible reference numerals as described in the specification. For example, in at least Fig. 1 and 73, the reference numeral used to point parts are not clear and readable.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tee structures arranged on both the liquid inlet pipe and the air collection pipe; with the tee structure, both sides of the heat exchanger are arranged with an outdoor unit connection terminal of the connection pipeline as claimed in claim 11; and the liquid inlet pipe and the air collection pipe pass through the tee structure, one branch forms a U-shaped bend which bypasses the motor bracket from the side, far away from a back plate of the base part, of the motor bracket after extending beyond the length of the heat exchanger at a position close to the back plate of the base part, reaches a lower edge of the back plate of the base part in a working and mounting state, and bends, at the position close to the back plate of the base part, towards an end of the base part on this side; another branch extends to the lower edge of the back plate of the base part in the working and mounting state on this side, and bends, at the position close to the back plate of the base part, towards the end of the base part on this side as claim in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Para [0498] states “as shown in FIG. 91 and FIGS. 96 to 3-28”. Is 3-28 referring to Fig. 3 through Fig. 28? 

Para [0499] states “As shown in FIGS. 74, 3-23 to 3-28”. The reference to the drawing here is not understood. There is neither Fig. 3-23 nor Fig. 3-28 in the drawings. Also refer to the first paragraph hitherto. 

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21 and 26 are objected to under 37 CFR 1.75(c) as being in improper form because they each depend on multiple claims not in the alternative. As per MPEP § 608.01(n), a multiple dependent claim should refer to other claims in the alternative only.  Accordingly, the claims 21 and 26 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	concentrator in at least claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Concentrator is interpreted to cover a patch panel and load terminal blocks, as oer applicant specification ([0393]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-9, 11-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 calls for the limitation “the impeller” (see last line), which limitation lacks antecedent basis.
Claim 4 should be made dependent on claim 3, since claim 3 recites “an impeller”. 

Claim 8 calls for the limitation “each load terminal”; which limitation lacks antecedent basis. a plurality of load terminal were not previously introduced in the claims.

Claim 11 calls for the limitation “tee structures arranged on both the liquid inlet pipe” in line 4. Claim 11 also calls for the limitation “the tee structure” in line 5; which limitation is indefinite as it is unclear which of the multiples tee structures the limitation “the tee structure” of line 5 is referring to.

A similar issue is found in claim 12, with the recitation “the tee structure”. Claim 12 should be addressed accordingly.

Claim 14 calls for the limitation “the shell module” in line 2, which limitation lacks antecedent basis.
Claim 14 should be made dependent on claim 4, since claim 4 recites “a shell module”. 

Claim 15 calls for the limitation “the shell module” in line 2, which limitation lacks antecedent basis.
Claim 15 should be made dependent on claim 4, since claim 4 recites “a shell module”. 

Claim 16 calls for the limitation “the buckle structure” in line 4, which limitation lacks antecedent basis.
Claim 16 should be made dependent on claim 5, since claim 15 recites “a buckle structure”. 

Claim 18 calls for the limitation “the buckle structure” in line 3, which limitation lacks antecedent basis.
Claim 18 should be made dependent on claim 5, since claim 15 recites “a buckle structure”. 

Claim 19 calls for the limitation “the buckle structure” in line 3, which limitation lacks antecedent basis.
Claim 19 should be made dependent on claim 5, since claim 15 recites “a buckle structure”. 

Claim 20 calls for the limitation “pre-assembling each part in a base module”; which limitation is indefinite as it is unclear what “each part” is referring to”. Is it unclear what is being pre-assembled. 

Claim 20 further calls for “a base module, a heat exchange module and an air and water duct module”. Claim 20 depends on claim 1 which already requires “a base module, a heat exchange module and an air and water duct module”. It is unclear if two separate base modules, heat exchange modules, and air and water duct modules are required to practice claim 20.

Claim 20 further calls for the limitation “the base module, the heat exchange module, and the air and water duct module” (see last paragraph); which limitation renders the claim indefinite as it is unclear which of the multiple previously recited “a base module, a heat exchange module and an air and water duct module” the limitation is referring to.

The issues above pertaining to claim 20 are also applicable to claim 22. Claim 22 is indefinite for the same reasons, and claim 22 should be addressed accordingly.

Claim(s) 4-9, 12-13, 17, and 21-25 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son-Pai (CN 1786594 A).

Regarding claim 1:
Son-Pai discloses an air conditioner indoor unit (Fig. 1-6), comprising: 
a base module #11, having a base part which is arranged with a fan motor #18 (Fig. 1 & 5); 
a heat exchange module #13 having a heat exchanger and a connection pipeline #29 for connecting the heat exchanger to an air conditioner outdoor unit (Fig. 1 & 5); the heat exchanger and the connection pipeline are arranged in such a way that in a mounted state, the heat exchanger and the connection pipeline are entirely located at a front side of the base module (see Fig. 1-6); and 
an air and water duct module #12 having an air duct assembly; the air duct assembly is suitable to be entirely disassembled from the base part without disassembling the fan motor in the base part (Fig. 1-6). 

Regarding claim 2:
Son-Pai further discloses wherein the heat exchange module and the air and water duct module are movably mounted on the base part respectively (the heat exchange module and the air and water duct module are possible to be moved, with the appropriate tools provided).

Regarding claim 3:
Son-Pai further discloses wherein the air and water duct module has a bottom shell #15 and an impeller #17 which is rotationally mounted on the bottom shell ([0030]); an impeller shaft #17a of the impeller is suitable to be, by means of a quick release connecting structure #19, connected with and separated from an output shaft #18a of the fan motor through a position movement between them (see at least Fig. 1-2 & 4). 

Regarding claim 10:
Son-Pai further discloses wherein both an air duct and a water duct of the air conditioner indoor unit are formed on the bottom shell of the air and water duct module (see at least Fig. 2). 

Allowable Subject Matter
Claims 7 & 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious the combination set forth in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terada (US 20050115264 A1) and Harshberger (US 20040094289 A1) each teaches component arrangements for an air conditioner.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763